Citation Nr: 1502105	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-16 560A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to November 27, 2012, and greater than 20 percent from November 27, 2012, for right knee chondromalacia patella, limitation of extension.

2.  Entitlement to a compensable initial rating for right knee chondromalacia patella, limitation of flexion.

3.  Entitlement to an initial rating greater than 10 percent prior to November 27, 2012, and greater than 20 percent from November 27, 2012, for left knee chondromalacia patella, limitation of extension.

4.  Entitlement to a compensable initial rating for left knee chondromalacia patella, limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Of note, service connection was granted in the June 2011 rating decision for right and left knee chondromalacia patella and separate 10 percent ratings were assigned, effective January 12, 2010.  Thereafter, a subsequent July 2013 rating decision split the service connected disabilities into ratings based on limitation of flexion and limitation of extension.  The prior 10 percent ratings for the right and left chondromalacia patella, now defined as limitation of extension, were increased to 20 percent for both the right and left knees, effective November 27, 2012.  Noncompensable ratings were assigned for the limitation of right and left knee flexion.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

In July 2014, VA received a VA Form 21-4138 indicating that the filing individual would like to file a claim for DIC benefits, accrued benefits, and a burial allowance.  The matter is not properly before the Board and is REFERRED to the RO for consideration and appropriate action.


FINDING OF FACT

On May 28, 2014, the Board received notification from his surviving spouse that the appellant died in May 2014; and in January 2015, the Board received notification from the Veteran's representative that a dismissal of the pending appeal was requested.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


